DETAILED ACTION

This Action is in response to Applicant’s amendment filed on 11NOV2021. Claims 1-20 are pending in the present application. 

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-10, 13-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Patent Publication # US 2012/0069747 A1)(hereafter Wang) in view of Garg et al. (US Patent # US 6,327,677 B1)(hereafter Garg).
a) Consider claims 1, 8, and 15, Wang clearly shows and discloses, a method, system, and non-transitory computer readable medium comprising: 
detecting a temporal event (trigger, change point, etc.), wherein the temporal event is associated with a change in a network configuration (upgrades, configuration changes, etc.), implementation (upgrades, etc.), or utilization (performance metrics, network element health (e.g. router CPU unitization, memory available, etc.); etc.)(Wang; figure 2, abstract, paragraph [0010], [0013], [0014], [0016])(The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the configuration, implementation, and utilization alternatives.); 
defining a first period prior to the temporal event (trigger, change point, etc.) and a second period posterior to the temporal event (trigger, change point, etc.)(recursive detection is performed in order to detect multiple change points within an event series. In this step, for each series for which a change point has been detected that meets the standard evaluated in step 270, the series is subdivided into two sub-series: one sub-series consisting of the entries before the change point, and one sub-series consisting of the entries after the change point.)(Wang; figure 2, abstract, paragraph [0014], [0023], [0024]); and 
comparing network data collected in the first period and network data collected in the second period (determining the behavior changes as a result of the upgrades, is accomplished by comparing the event series statistics (e.g., mean, median or the entire distribution) of the KPIs before and after the trigger over a certain time interval.)(Wang; figure 2, abstract, paragraph [0014], [0023], [0024]).
However, Wang does not explicitly disclose a duration of one of the first period or the second period is determined based on a characteristic of the temporal event.
Garg in general shows and discloses a system that monitors network environment that collects data and comparing the collected data with historical data associated with the network operation (Garg; abstract).
Garg clearly shows and discloses the claimed feature(s) of a duration (duration) of one of the first period or the second period is determined based on a characteristic of the temporal event (deviation)(Garg; col. 13, lines 53-65 - If the current data is not within the associated cognitive signatures, the procedure continues from step 128 to step 130 to determine the deviation of the current data from the associated cognitive signatures and the duration of the deviation. If the current data deviates only slightly from the cognitive signature, it may be ignored or treated as a minor event. However, if the deviation is significant, the deviation may be treated as an important or serious event. If the duration of the deviation is small (e.g., only a few minutes), the deviation may be ignored or treated as a minor event. But, if the duration of the deviation is significant (e.g., several hours), the deviation may be treated as an important or serious event.”).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Garg and Wang since both concern systems for detecting changes in performance metrics and as such, both are within the same environment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate time period durations based on the characteristic of an triggering event, as taught by, Garg into the system of Wang for the purpose of determining the time periods related to the triggering event for collecting and comparing performance metrics (Garg; abstract), thereby facilitating monitoring network environment during the time periods. 
	b) Consider claims 2, 9, and 16, and as applied to claims 1, 8, and 15 above, Wang as modified by Garg clearly shows and discloses, the method, system, and non-transitory computer readable medium of claims 1, 8, and 15, wherein the comparing the network data collected in the first period and the network data collected in the second period comprises: 
selecting at least one network entity as a focus of the comparing and at least one key performance indicator used to perform the comparing (Wang; figure 2 abstract, paragraph [0010], [0016]); 
separating, by the first period and the second period, data from the at least one network entity (Wang; figure 2, abstract, paragraph [0014], [0023], [0024]); and 
determining, from the first period to the second period, a change in the distribution of the at least one key performance indicator in the data from the at least one network entity (Wang; figure 2, abstract, paragraph [0014], [0023], [0024]).
c) Consider claims 3, 10, and 17, and as applied to claims 2, 9, and 16 above, Wang as modified by Garg clearly shows and discloses, the method, system, and non-transitory computer readable medium of claims 2, 9, and 16, wherein the at least one key performance indicator comprises at least two key performance indicators, comprising: 
clustering data from the at least one network entity during the first and second periods by at least one primary key performance indicator (Wang; figure 2 abstract, paragraph [0010], [0016], [0018]); 
separating, by the first period and the second period, data from the at least one network component within each primary key performance indicator cluster (Wang; figure 2, abstract, paragraph [0014], [0023], [0024]), 
determining, for each primary key performance indicator cluster, from the first period to the second period, a change in the distribution of at least one secondary key performance indicator in the data from the at least one network entity (Wang; figure 2, abstract, paragraph [0014], [0023], [0024]).
d) Consider claims 6, 13, and 19, and as applied to claims 1, 8, and 15 above, Wang as modified by Garg clearly shows and discloses, the method, system, and non-transitory computer readable medium of claims 1, 8, and 15, wherein the temporal event is automatically detected (Wang; figure 2, abstract, paragraph [0010], [0014], [0016]).
e) Consider claims 7, 14, and 20, and as applied to claims 1, 8, and 15 above, Wang as modified by Garg clearly shows and discloses, the method, system, and non-transitory computer readable medium of claims 1, 8, and 15, wherein the first period and the second period are automatically defined (Wang; figure 2, paragraph [0014], [0023], [0024]).

Claims 4, 5, 11, 12, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al. (US Patent Publication # US 2012/0069747 A1)(hereafter Wang) in view of Garg et al. (US Patent # US 6,327,677 B1)(hereafter Garg) in view of Chen et al. (US Patent Publication # US 2018/0220314 A1)(hereafter Chen).
a) Consider claims 4, 11, and 18, and as applied to claims 2, 9, and 16 above, Wang as modified by Garg clearly shows and discloses, the method, system, and non-transitory computer readable medium of claim 2, 9, and 16. 
However, Wang as modified by Garg does not explicitly disclose identifying at least one subset of the at least one network entities where the change in the distribution of data relative to at least one key performance indicator exceeds a threshold; and forwarding data and analysis of the at least one subset of the at least one network entities for review.
Chen in general shows and discloses during operation, a computer may monitor values of at least one performance metric associated with packet communication by access points in a network. Then, the computer may compare current values of the performance metric for the access points with historical values of the performance metric for the access points within a temporal context in order to determine temporal anomaly scores for the access points. Moreover, the computer may compare the temporal anomaly scores of a group of access points in order to determine spatial temporal anomaly scores for the access points that indicate a significance of the temporal anomaly scores in a spatial context. Furthermore, when a spatial temporal anomaly score for an access point meets a detection criterion, the computer system may identify the current value of the performance metric for the access point as an anomaly. Next, the computer system may perform a remedial action based on the identified anomaly (Chen; abstract).
Chen clearly shows and discloses the claimed feature(s) of identifying at least one subset of the at least one network entities where the change in the distribution of data relative to at least one key performance indicator exceeds a threshold (Chen; figure 2, abstract, paragraph [0051]); and forwarding data and analysis of the at least one subset of the at least one network entities for review (Chen; figure 2, abstract, paragraph [0051]-[0053]), for the desirable purpose of allowing remedial action to be taken based on the anomaly.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Chen and Wang as modified by Garg since both concern systems detecting changes in network performance and as such, both are within the same environment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate forwarding data and analysis for review, as taught by, Chen into the system of Wang as modified by Garg for the purpose of identifying an anomaly (Chen; abstract), thereby allowing remedial action to be taken based on the anomaly. 
b) Consider claims 5 and 12, and as applied to claims 4 and 11 above, Wang as modified by Garg as modified by Chen clearly shows and discloses, the method, system, and non-transitory computer readable medium of claims 4 and 11, wherein the forwarding comprises displaying data and analysis on a graphical user interface (Chen; figure 9, paragraph [0089]).
 	The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 4 and 11.

Response to Arguments
Applicant's arguments filed 29NOV2021 have been fully considered and are not found persuasive. 
Applicant argues that there is no disclosure or suggestion that that Garg’s “cognitive signature” is the temporal event or characteristic of the temporal event.  The PTO respectfully disagrees and submits that Garg, combined with Wang teaches the claimed invention. 
In the previous office action, dated 27AUG2021, Wang was cited to teach temporal event, while Garg was cited to teach “duration of one of the first period or the second period is determined based on a characteristic of the temporal event.” While the previously cited area of Garg may or may not have appeared to clearly teach the limitation, there are other areas that teaches it. 
For example, col. 13, lines 53-65, teaches “If the current data is not within the associated cognitive signatures, the procedure continues from step 128 to step 130 to determine the deviation of the current data from the associated cognitive signatures and the duration of the deviation. If the current data deviates only slightly from the cognitive signature, it may be ignored or treated as a minor event. However, if the deviation is significant, the deviation may be treated as an important or serious event. If the duration of the deviation is small (e.g., only a few minutes), the deviation may be ignored or treated as a minor event. But, if the duration of the deviation is significant (e.g., several hours), the deviation may be treated as an important or serious event.” In this case, the cited area clearly teaches durations.  “If the duration of the deviation is small (e.g., only a few minutes), the deviation may be ignored or treated as a minor event. But, if the duration of the deviation is significant (e.g., several hours), the deviation may be treated as an important or serious event.” The deviation is interpreted as the claimed temporal event, and the fact that they are small or serious is interpreted as the claimed “characteristic” of the temporal event. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908. The examiner can normally be reached M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALINA N. BOUTAH
Primary Examiner
Art Unit 2443



/ALINA A BOUTAH/Primary Examiner, Art Unit 2443